DETAILED ACTION
Prosecution History
Claims 1, 5, 8, 12, 15 and 19 have been amended.
Claims 4, 11 and 18 have been cancelled.
Claims 1 - 3, 5 – 10, 12 – 17, 19 and 20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Timothy Singleton on 3 June, 2022.
The application has been amended as follows: 
In Claim 1 change lines 23 - 25 from: “the plurality of values for the parameter set; and inserting the one or more imaging attributes into one or more synthetic images of the set of synthetic images.” to: - - the plurality of values for the parameter set; to generate a set of training images; and training a neural network image analysis model using the training images. - - .
In Claim 8 change lines 30 - 32 from: “least in part, by the plurality of values for the parameter set; and inserting the one or more imaging attributes into one or more synthetic images of the set of synthetic images.” to: - - least in part, by the plurality of values for the parameter set; to generate a set of training images; and training a neural network image analysis model using the training images. - - .
In Claim 15 change lines 26 - 28 from: “the plurality of values for the parameter set; and inserting the one or more imaging attributes into one or more synthetic images of the set of synthetic images.” to: - - the plurality of values for the parameter set; to generate a set of training images; and training a neural network image analysis model using the training images. - - .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method, system and a computer program product for generating synthetic images with imaging abnormalities, where the claims, in combination with other recited features, includes selecting a second imaging type to be generated from a first imaging type. The second imaging type is specified by identifying a parameter sets for the second imaging type that includes parameters of a target imaging device that emulate different capture setting of the target imaging device.
The claims recite an abstract mathematical relationship. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the claims improve a neural network image analysis model by training the model using training data generated by the claims. The training data includes particular inputs, and the model relies on specific functionality. Hence, as with the incorporation of particular “rules” in the claims of McRO, the specific operations and inputs employed by the recited training process in generating an effective image analysis model impose meaningful limits to the claims beyond any judicial exception. When the claims are considered as a whole, including the series of orchestrated steps requiring specific interoperation of hardware and specially configured computing modules that generate effective image analysis models, the alleged ineligible subject matter is integrated into a practical application. (Ex Parte Donovan PTAB 2017-005993)
The most remarkable prior art of record is as follows:
Han: U.S. Publication Number 2019/0362522 A1
Ellenwood et al: U.S. Publication Number 2010/0091950 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626
                                                                                                                                                                                                      
Date: 4 June, 2022